                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                          Criminal No. 17-107(01) (DWF/TNL)

                    Plaintiff,

v.                                                                  MEMORANDUM
                                                               OPINION AND ORDER
Michael Morris,

                    Defendant.


Laura M. Provinzino and Melinda A. Williams, Assistant United States Attorneys, United
States Attorney’s Office, counsel for Plaintiff.

Robert D. Richman, Esq., counsel for Defendant.


                                  INTRODUCTION

      This matter is before the Court on Defendant Michael Morris’(“Morris”) Motion

for New Trial based on ineffective assistance of counsel.1 (Doc. No. 1280 (“Motion”).)

The United States of America (the “Government”) opposes the Motion. (Doc. No. 1433

(“Govt. Opp.”).) For the reasons set forth below, the Court respectfully denies Morris’

Motion.




1
       On June 11, 2019, Morris filed a related pro se motion. (Doc. No. 1173 (“Pro se
Motion”).) Specifically, Morris moved to compel disclosure of all communications
related to the plea offers made in his case. (Id. at 1.) Morris’ Pro se Motion is fully
encompassed by the proceedings currently before the Court. Accordingly, the Pro se
Motion is denied as moot.
                                    BACKGROUND

       The Third Superseding Indictment in the above entitled matter charged Morris

with Conspiracy to Commit Sex Trafficking (Count 1), Sex Trafficking by Use of Force,

Threats of Force, Fraud, or Coercion (Count 2), Conspiracy to Commit Transportation to

Engage in Prostitution (Count 3), Conspiracy to Engage in Money Laundering (Count 4),

and Conspiracy to Use a Communication Facility to Promote Prostitution (Count 5). (See

Doc. No. 830.) All five counts proceeded to trial by jury. On December 12, 2018, the

jury returned its verdict, finding Morris guilty of all counts. (Doc. No. 997.) Morris

moved for judgment of acquittal on December 21, 2018. (Doc. No. 1007.) The Court

denied his motion for judgment of acquittal on February 20, 2019. (Doc. No. 1049.)

       In June 2019, Morris alleged that his trial counsel, Robert D. Sicoli (“Sicoli”), was

ineffective. (See Doc. Nos. 1172-1174.) In light of Morris’ allegations, Sicoli moved to

withdraw as his counsel. (Doc. No. 1167.) The Court granted Sicoli’s motion on July 2,

2019 and appointed new counsel. (Doc. No. 1203.) On September 17, 2019, the Court

held an evidentiary hearing on Morris’ allegations.2 (Doc. No. 1350.)

       Morris is currently awaiting sentencing; however, sentencing has been postponed

pending resolution of his current claim. Morris faces a guideline sentence range of 324 to

405 months with a 15-year mandatory minimum for Count 2.




2
       Morris, Sicoli, and Morris’ cellmate, Alexander Blackwell, testified at the hearing.


                                             2
I.     Defendant’s Motion

       Morris now moves, pursuant to Fed. R. Crim. P. 33(a), to vacate his convictions

on Counts 2, 3, and 5 on the ground that Sicoli failed to communicate to Morris a

favorable plea deal (“Deal”) that the Government had made. (Motion at 1.) Morris

alleges that under the terms of the Deal, the Government agreed that Morris could plead

guilty to Counts 1 and 4, and that the Government would dismiss the remaining counts.

(Id.) Morris contends that had he been properly advised, he would have accepted the

Deal and pleaded guilty, in part because the Deal eliminated the prospect of a mandatory

minimum 15-year sentence on Count 2. (Id.) Accordingly, Morris asks the court to place

him back in the position he would have been in “had he not been deprived of effective

assistance of counsel and had been able to accept the [G]overnment’s [Deal].”3 (Id.)

       Morris alleges that he had every incentive to resolve his case by plea; however,

“the stumbling block was Count 2, which called for a sentence of 15 years to life.” (Doc.

No. 1281 (“First Morris Memo.”) at 1.) Morris argues that unless the Government agreed

to dismiss Count 2, he had no choice but to stand trial. (Id.)

II.    Pro Se Filings

       In addition to his Pro se Motion, Morris filed a self-styled letter to the Court (Doc.

No. 1172 (“Letter”), and a supporting affidavit (Doc. No. 1174 (“Morris Aff.”)). In his

Letter, Morris stated that “a major issue [ ] came up shortly after my jury trial that ended

on December 12, 2018.” (Letter at 2.) Morris alleged that during a conversation with


3
      Morris also asked for an evidentiary hearing. (Motion at 2.) The Court held an
evidentiary hearing on September 17, 2019. (Doc. No. 1350.)

                                              3
Sicoli in December 2018, he learned about the Deal for the first time. (Id.) Morris also

proclaimed his innocence with respect to various aspects of sex trafficking:

       I believe that the trial testimony from Agents in the case for the government
       show I was not involved in ma-tac or any personal force, threats of force, or
       fraud or coercion, because there is no evidence that exists where I have. I
       honestly wish I knew that these ladies were being threatened because if I
       knew I would have tried to help them. If nothing else, I could have given
       them advice on what they should do. I always tried to help them with any of
       their wants or needs as was testified to at trial. There is no way that this was
       reasonably foreseeable to me.

(Letter at 3-4.) In his Affidavit, Morris reiterated his allegations with respect to the Deal,

and asserted more generally that Sicoli failed to inform him about various aspects of the

criminal justice system. (Morris Aff. ¶ 6.) Morris also maintained his innocence with

respect to sex trafficking:

       I had absolutely no knowledge that the women involved in this case had any
       pressure or force in the acts they were performing. I was aware that they
       transferred money to their home country for their families and other reasons,
       but not under any duress. I also had absolutely no meetings or meaningful
       discussions with anyone in regards to any type of debt or coercion. Because
       of the nature of the allegations, I understood that the jury would have
       potentially found me guilty because of the prostitution that was taking place,
       and not for the erroneous charges the government was attempting to prove.

(Morris Aff. ¶ 10.)

III.   Evidentiary Hearing

       1.     Sicoli’s Testimony

       During the evidentiary hearing, Sicoli testified that he had more than 40 in-person

meetings with Morris, and that he spent countless hours discussing and reviewing

evidence with Morris. (Doc. No. 1376 (“Transcript”) at 23, 37.) From June 2017 until




                                              4
September 21, 2018, Sicoli testified that he met with Morris at least 28 times for a total of

41.7 hours.4 (Id. at 23.)

       Sicoli testified further that the Government offered Morris three plea offers, that

he communicated each plea offer to Morris, and that Morris rejected all three. (See id. at

8-9, 11-13, 18-19.) Sicoli stated that the first offer was communicated via phone call in

late summer or early fall of 2018. (Id. at 8.) The first offer was to plead guilty to Counts

2 and 4 with a mandatory minimum of 15 years and an advisory sentence of 292 to 365

months. (Id. at 8-9.) Sicoli recommended that Morris reject the offer because it would

likely result in Morris spending the rest of his life in prison and Morris agreed. (Id.)

       Sicoli testified that the second offer was in February 2018. (Id. at 11.) It was to

plead guilty to Counts 2 and 4 with a mandatory minimum of 15 years and an advisory

sentence of 235 to 293 months. (Id. at 11-13.) The second offer also proposed an

opportunity for Morris to proffer with the Government. (Id. at 45.) The second offer was

also communicated via phone call, and subsequently during a meeting at the U.S.

Attorney’s Office. (Id. at 12-13; Doc. No. 1351-1 (“Govt. Exs.”), Ex. 1 (“Second Offer

Notes.”)

       The Deal was offered in September 2018 via two telephone conversations.

(Transcript at 18; Govt. Exs., Ex. 4-5 (“Deal Notes”). It was to plead guilty to Count 1

and Count 4 with no mandatory minimum and an advisory sentence of 235 to 293

months. (Transcript at 18-19.) It also included the possibility to proffer and testify. (Id.


4
       Sicoli testified that in his 30-plus years as a criminal defense attorney, only one
other case rivaled Morris’ for the level of client involvement. (Id. at 37.)

                                              5
at 82.) The Deal was not reduced to writing. (Id. at 101.) Sicoli testified that he

presented the Deal to Morris on September 21, 2018. (Id. at 26.) Sicoli’s notes reflect

this meeting. (Id. at 26; Govt. Exs., Ex. 10 (“Timesheet”).) The September 21 meeting

with Morris lasted 1.2 hours. (Transcript at 79; Timesheet.) Sicoli testified

unequivocally that he is certain that he communicated the Deal to Morris and estimated

that the plea discussion took 10 to 15 minutes. (Transcript at 79, 88.)

       Sicoli testified that he advised Morris to reject the Deal. (Id. at 82.) Sicoli

explained that pleading to Count 1 “was a nonstarter” because the advisory guidelines of

235 to 293 months was still well in excess of the 15 year minimum Morris was trying to

avoid, and the proffer “was a nonstarter” because Morris did not want to provide

anything against “a dear friend.”5 (Id. at 78, 83.) Sicoli also testified that Morris

continued to maintain his innocence with respect to Counts 1 and 2. (Id.) Sicoli stated

that because Morris continued to plead his innocence, Sicoli believed it was unlikely that

Morris would be able to establish any kind of factual basis to plead guilty to Count 1 or

Count 2. (Id. at 83.)

       Sicoli testified that a primary reason that Morris rejected the pleas was because

Morris “consistently said he was innocent.” (Id. at 22-23.) Sicoli stated that throughout

his representation of Morris, Morris maintained his innocence with respect to sex

trafficking or any conspiracy to commit sex trafficking. (Id. at 23, 43, 45, 47, 52, 74.)


5
       Sicoli testified that he did not believe that there were sufficient mitigating
circumstances that would lead to a sentence definitely below 15 years. (Transcript at 69.)
Because of Morris’ age and health, Sicoli stated that he and Morris agreed that a
significant sentence was effectively a life sentence. (Id. at 40.)

                                              6
Sicoli also testified that based on his discussion with Morris, he believed that there was

no time at which Morris would have pleaded to either Count 1 or Count 2. (Id. at 41.)

Sicoli stated that Morris was optimistic about his chances at trial on Counts 1 and 2 all

the way through the testimony of the alleged victims. (Id. at 86-87.)

       Sicoli stated that it wasn’t until after trial when Morris started asking why he

didn’t get a “better offer.”6 (Id. at 87.) Sicoli explained that he reminded Morris of the

Deal to plead guilty to Counts 1 and 4, and that Morris alleged it was the first he had

heard of it. (Id. at 33, 87.) Sicoli testified that Morris seemed sincere when he claimed

he had never been told about the Deal and that he seemed genuinely surprised. (Id. at 33,

88.) Sicoli speculated that Morris was not lying, but that he simply could not remember

the discussion about the Deal.7 (Id. at 88.)

       2.     Morris’ Testimony

       Morris testified that he first learned of the Deal in December 2018 during a

conversation with Sicoli, and that he “started inquiring” about it in February or March

2019. (Id. at 105.) Morris testified that he believed Sicoli may have forgotten to mention


6
      Sicoli stated “Mr. Morris said that he couldn’t understand why the [G]overnment
wouldn’t give him a plea offer off of the mandatory minimum.” (Transcript at 33.)
7
       When Morris testified, he stated that he had no recollection of the second plea
offer either. (Id. at 183-188.) He subsequently stated that he did remember discussing
the second deal, but asserted that he may not have fully understood it. (Id.)
       The record reflects that that second offer was memorialized during a hearing
before Magistrate Tony N. Leung. (Govt. Exhibits, Ex 3 at 26-27.) During the hearing,
Magistrate Judge Leung asked Morris if he had discussed the offer with Sicoli. (Id.
at 26.) Morris responded to Judge Leung that he and Sicoli had “talked about it.” (Id.)
at 27.) Magistrate Judge Leung asked, “And you have had enough time to talk to him
about it?” (Id.) Morris responded, “Yes.” (Id.)

                                               7
the Deal to him. (Id. at 107.) He stated, “I think Mr. Sicoli’s a very honorable person. I

think maybe he got sidetracked and didn’t mention it to me.” (Id.) Morris testified

further that if Sicoli had presented the Deal to him prior to trial, he would have accepted

it because it dropped the mandatory minimum and “let the Judge have the discretion to go

lower than [ ] the guidelines.” (Id. at 108.)

       Morris also testified that he understood that in order to plead guilty, he would have

to admit that he was guilty and that there were facts that made him guilty of the crimes he

pleaded to. (Id. at 108.) When his attorney asked Morris “if he was a part of an

international organization that was involved with sex trafficking,” though, Morris said,

“No.” (Id.) Morris’ attorney clarified, “No, you were not part of an organization? My

question is, were you a part of an organization that trafficked women for commercial sex

internationally? Were you a part of that organization?” (Id.) Morris responded, “I guess

I was, yes.” Morris also conceded that he continuously maintained his innocence to both

the Court and to Sicoli. (Id. at 121.) Morris then unequivocally declared his innocence

with respect to Count 2, but stated that “[he] should have known about conspiracy laws”

with respect to Count 1. (Id. at 122.) Morris later explained that “[he] had knowledge of

coercion, yes. But never did [he] coerce anybody.” (Id. at 138.) Morris testified further

that he used the proceeds of the sex trafficking for financial transactions and that he

assisted the victims to send money back to Thailand. (Id. at 111, 174-75.)

       Morris also testified that in the weeks prior to trial, he had regular conversations

with his roommate, Alexander Blackwell (“Blackwell”), about the fact that he needed to




                                                8
get a plea agreement that would drop Count 2. (Id. at 112-113.) Morris stated that he

discussed all the plea offers with Blackwell. (Id. at 113.)

       3.     Blackwell’s Testimony

       Blackwell testified that he was Morris’ roommate from February 2018 to July

2018, and again beginning on October 16, 2018. (Id. at 216.) Blackwell stated that he

and Morris spoke regularly about the status of Morris’ case, and that Morris told him he

would have to go to trial unless he got a plea offer. (Id. at 217.) Blackwell testified that

Morris was particularly worried about Count 2 which carried a mandatory minimum of

15 years. (Id. at 218.) Blackwell also testified that when he became Morris’ roommate

again on October 16, 2018, the first thing they discussed was whether Morris had finally

received an offer. (Id.) Blackwell stated that Morris told him the Government “hadn’t

made any other offer.”8 (Id.)

                                      DISCUSSION

       The Sixth Amendment guarantees criminal defendants the right to effective

assistance of counsel. U.S. Const. amend. VI; Strickland v. Washington, 466 U.S. 668,

686 (1984). The Sixth Amendment Right extends to the plea-bargaining process. See

Missouri v. Frye, 566 U.S. 134, 138 (2012). “As a general rule, Defense counsel has the

duty to communicate formal offers from the prosecution to accept a plea on terms and

conditions that may be favorable to the accused.” (Id. at 145.)



8
      Blackwell also testified that Morris “pretty much kept stating that he wasn’t
involved or knowingly involved in any type of sex trafficking or anything like that.”
(Transcript at 234.)

                                              9
       Generally speaking, to prevail on a claim of ineffective assistance of counsel, a

defendant must show that: (1) his counsel's performance fell below an objective standard

of reasonableness; and, (2) there is a reasonable probability that, but for his counsel's

errors, the result of the proceeding would have been different. Strickland, 466 U.S. at

687, 694. A “reasonable probability” requires “a substantial, not just conceivable,

likelihood of a different result.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011).

“Judicial scrutiny of counsel’s performance must be highly deferential,” and there is a

“strong presumption” of competence. Strickland, 466 U.S. at 689.

       With respect to plea negotiations, Morris must demonstrate that but for the

ineffective assistance of counsel, there is a reasonable probability that: (1) he would have

accepted the Deal; (2) the Court would have accepted the plea; and (3) the conviction or

sentence, or both, under the offer’s terms would have been less severe than under the

judgment and sentence that were in fact imposed. Lafler v. Cooper, 566 U.S. 156, 164

(2012).

       A defendant who maintains his innocence throughout the criminal process, but

later alleges that he would have accepted a plea usually cannot show prejudice under

Strickland. See Sanders v. United States, 341 F.3d 720, 723 (8th Cir. 2003); see also

United States v. Stevens, 149 F.3d 747, 748 (8th Cir. 1998) (“Even if counsel’s

performance were somehow inadequate, [defendant] failed to establish that there was any

reasonable probability that he would have acknowledged his guilt had he been properly

advised about the risks of trial”); Engelen v. United States, 68 F.3d 238, 241 (8th Cir.




                                             10
1995) (denying relief where record was “barren” of any indication the defendant would

have admitted his guilt prior to trial).

       Morris argues that Sicoli was ineffective because “the weight of the evidence

supports the conclusion that Mr. Sicoli failed to communicate the [Deal], as he was

required to do.” (Doc. No. 1479 (“Sec. Morris Memo.” at 8.) Morris contends that there

is insufficient documentary evidence to support Sicoli’s claim that he discussed the Deal

with Morris. (Id. at 11.) Morris suggests that Sicoli simply forgot to mention a Deal that

he was confident his client would reject. (Id. at 12-13.)

       Morris argues further that “the evidence establishes a better than negligible chance

that [he] was prejudiced by the loss of the opportunity to accept the favorable plea offer.”

(Id. at 24, 30-32.) He contends that by virtue of the three additional convictions, as

opposed to pleading guilty to just Counts 1 and 4, there is sufficient prejudice. (Id. at

32.) Notwithstanding, he contends that the reduced advisory guidelines and no

mandatory minimum also create prejudice. (Id. at 31-32.)

       Morris also asserts that the parties and the Court would have accepted the Deal.

(Id.) He contends that the Government had an interest in reaching a mutually agreeable

resolution, and that “there was a better than negligible chance that the parties would have

finalized the [Deal].” (Id. at 26.) Morris also claims that he would have presented a

sufficient factual predicate to plead guilty to Counts 1 and 4. (Id.) Morris contends that

the Government is unable to point to any element of either Count 1 or Count 4 that he has

refused to admit. (Id. at 28.) Morris claims that he had a strong incentive to accept the

Deal because it was the only way: (1) to avoid the mandatory minimum 15-year


                                             11
sentence; (2) the Court could have taken into consideration his health and age; and (3) the

Court could have considered an alternative base level offense for conspiracy. (Id.)

       To overcome skepticism about his post-conviction testimony, Morris argues that

“there is substantial objective evidence that had [he] been told about the plea to offer to

Counts 1 and 4, he would have taken it.” (Id. at 29.) Specifically, he cites to Blackwell’s

testimony and to the disparity between his actual sentence exposure and that in the

uncommunicated Deal. (Id.)

       The Government argues that the record clearly reflects that Sicoli communicated

the Deal to Morris, and that Morris rejected it.9 The Government cites to Sicoli’s

unequivocal certainty that he communicated the Deal to Morris, and to his Deal Notes

and Timesheet. (Govt. Opp. at 29.) The Government also argues that Morris’ testimony

was self-serving, inconsistent, and “one last desperate attempt by Morris to escape—or in

this case minimize—punishment for his crimes.” (Id.) The Government further contends

that Morris’ admissions of guilt are a new development—that he was still maintaining his

innocence in his June 2019 filings. (Id. at 30.)

       Moreover, the Government argues that Morris cannot establish prejudice. (Id. at

30-31.) The Government first contends that Morris would not have accepted the Deal

because he consistently maintained his innocence on all sex trafficking charges


9
      As a preliminary matter, the Government contends that Sicoli had no duty to
communicate the Deal to Morris because it did not amount to a formal plea offer. (Govt.
Opp. at 23-28.) The Court need not address this argument because whether or not the
Deal was a formal plea, there is insufficient evidence to support any failure of
communication.


                                             12
throughout the criminal process. (Id. at 31-34.) The Government also claims that based

on Morris’ own statements in his affidavit and his testimony, there is “simply no way

Morris could have established under oath the factual basis for the [Deal].” (Id at 34-36.)

The Government contends that Morris’ statements reflect that he could not have pleaded

guilty because he did not believe he was guilty. (Id. at 36.)

       Finally, the Government argues that Morris cannot show that he would have

received a better sentence under the Deal than the sentence he now faces. (Id. at 36-37.)

The Government claims that Morris and Sicoli understood throughout the case that the

15-year mandatory minimum meant little because the Court was unlikely to give Morris a

sentence under 15 years, whether or not the mandatory minimum was in place.10 (Id. at

36-37.) Further, the Government contends that but for the three-point departure for

acceptance of responsibility, Morris now faces the same guidelines that he would have

faced under the final plea offer. (Id. at 37.) The Government also argues that aside from

his “refusal to accept responsibility and recent perjury,” Morris has failed to articulate

why there is a reasonable probability that the Deal would have resulted in a sentence less

severe than the sentence he now faces.11 (Id.)

       After a careful review of the record and all of the arguments and submissions of

the parties and the Court being otherwise duly advised in the premises, the Court finds


10
      The Government points to the lack of mitigating factors which could have reduced
Morris’ sentence. (Govt. Opp. at 37.)
11
       The Government also raises procedural opposition to Morris’ motion. As
discussed below, Morris’ motion fails on the merits. Accordingly, the Court does not
address the Government’s procedural arguments.

                                             13
that Morris has failed to establish a claim of ineffective assistance of counsel. The record

simply does not support Morris’ allegation that Sicoli’s performance fell below an

objective standard of reasonableness. Strickland, 466 U.S. at 687.

       Sicoli unequivocally stated his certainty that he communicated the Deal to Morris.

The Deal Notes and Timesheet also reflect a meeting with Morris that corroborates

Sicoli’s memory. While Morris contends that the Deal Notes do not contain sufficient

documentary evidence that the Deal was discussed, there is no specific requirement what

an attorney must or must not write down. The record reflects that a meeting did occur

when Sicoli said it did, and that Sicoli specifically recalled discussing the Deal. Morris’

allegation fails to overcome the highly deferential scrutiny and strong presumption of

Sicoli’s competence or to support any theory that Sicoli simply forgot to mention the

Deal. Id. at 689. Blackwell’s testimony does not alter the Court’s analysis. Notably,

Blackwell was not incarcerated with Morris at the time of the Deal, and his testimony

was based only on his belief that because Morris did not mention the Deal to him, Morris

must have been unaware of the Deal himself.

       Even if Sicoli’s performance did fall below an objective standard of

reasonableness, the Court finds that there is insufficient probability that, but for Sicoli’s

alleged error, the result of the proceeding would have been different. Strickland, 466

U.S. at 694. Specifically, the Court finds that there is an insufficient factual basis to

establish that Morris would have pleaded guilty to Count 1 or Count 2, or to establish that

the Court would have accepted such a plea. The record reflects that as late as June 2019,

Morris continuously proclaimed to this Court, to Sicoli, and even to Blackwell that he


                                              14
was innocent with respect to sex trafficking. Accordingly, Morris fails to establish that

but for Sicoli’s alleged failure to communicate the Deal, the result of the proceedings

would have been different. In short, the Court finds that Morris’ claim of ineffective

assistance fails both prongs of the standard set forth in Strickland. Therefore, the Court

respectfully denies Morris’ Motion.

                                      CONCLUSION

       The Court finds that Morris has failed to establish that Sicoli’s performance fell

below an objective standard of reasonableness. The record simply does not support

Morris’ theory that Sicoli inadvertently or otherwise failed to communicate the Deal to

Morris. Even if Sicoli’s performance did fall below an objective standard of

reasonableness, the Court finds it unlikely that the result of the proceeding would have

been different because Morris continuously maintained his innocence. Accordingly, the

Court denies Morris’ Motion.

                                         ORDER

       Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Michael Morris’ Motion for New Trial based on

ineffective assistance of counsel (Doc. No. [1280]) is respectfully DENIED. IT IS

FURTHER ORDERED that Morris’ Pro se Motion (Doc. No. [1173]) is DENIED AS

MOOT.

Dated: December 5, 2019                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            15
